Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 2/04/2022 in which claims 1, 3, 16, 19 and 26 have been amended. Claims 6-8, 12, 14, 15, 17, 18, 20, 23, 24 and 27 are cancelled. Currently claims 1-5, 9-11, 13, 16, 19, 21, 22, 25, 26 and 28-30 are pending for examination in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second transitioning segment” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 11 recites “the other end” in line 6. This should read “an end” or “one end”.
Claim 21 recites “a curved portion”. This should read “the curved portion” as its been already recited in claim 1. 
Claim 26 recites “the flat base portion”. This should read “the nasal segment flat base portion” for consistent claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 13, 16, 19, 21, 22, 25, 26 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the straight portion” in lines 17-18 and line 20. There is a lack of antecedent basis for this claimed limitation. For purposes of examination it has been interpreted as “the flat portion”. 
	Claim 1 recites “the curved portion extending radially downward from the flat portion and extending radially outward”. Radially is defined as “along a radius” which is a straight line. It is thus unclear how a curved portion can extend radially. For purposes of examination this has been interpreted as “extending downward from the flat portion and extending outward”.
	Claims 2-5, 9-11, 13, 16, 19, 21, 22, 25, 26 and 28-30 are rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 5, 9, 16, 19, 21, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Fig. 10 of Kooij (U.S. Pub. 2011/0067704) in view of Winthrop (U.S. Pat. 5,682,881) in further view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704).
Regarding claim 1, Eaton discloses a continuous positive airway pressure cannula device comprising (Par. [0006]): 
a first respiratory tube for inspiration and a second respiratory tube for expiration (Par. [0035] discloses an inspiratory conduit (18) and expiratory conduit (20); Par. [0036]); Fig. 2 inspiratory conduit (18) expiratory conduit (20)); 
a nasal interface tube provided between the first and second respiratory tubes (Par. [0034] discloses an interface appliance for providing the delivery of pressurized gas; Fig. 2-3 interface appliance (22)); and 
two nasal prongs (35) extending radially from the nasal interface tube (Fig. 2 nasal prongs (35); a nasal interface tube (22)); 
wherein the respiratory tubes, the nasal interface tube, and the nasal prongs are integrated with each other so as to comprise a one-piece design (Fig. 1-2 show conduits (18), (20) and nasal interface tube (22) in a one piece design), the one piece design being formed in a U shape configured to curve around a patient’s face in a backward and upward direction (Fig. 1-2 show conduits (18) and (22) extending from nasal interface tube (22) following the cheeks of patient (12), then extending backward toward patient (12) ear’s then extending upward to the upper backside of patient (12) head), with distal ends of the two respiratory tubes converging toward each other (Fig. 1-2 conduits (18) and (20) converging distally at conduit link (28)) and the respiratory tubes each having an inflection point where the direction of extension changes (Fig. 1-2 inflection point at retention assembly (16), conduit (18) turns toward the upper backside of patient (12) head at retention assembly (16)).
Eaton does not explicitly disclose wherein each of the respiratory tubes and the nasal interface tube have a D-shaped cross section and wherein each of the respiratory tubes have an equal or larger diameter than a diameter of a center portion of the nasal interface tube; wherein the nasal interface tube includes a flat portion and a curved portion, which form the D-shaped cross section thereof, the curved portion extending radially downward from the flat portion and extending radially outward in a direction perpendicular to a plane in which the straight portion is disposed, and wherein the nasal prongs include a straight portion and a curved portion, the straight portion of the nasal prongs extending in a same direction in which the straight portion of the nasal interface tube extends. 
However, Fig. 10 of Kooij teaches the nasal interface tube having a D-shaped cross section (Par. [0166]; Fig. 10 shows D-shaped nasal interface tube (1005), oblique surface (1008), rear wall (1004)); the nasal interface tube includes a flat portion and a curved portion which form the D-shaped cross-section (Kooij, Par. [0166]; Fig. 10 shows D-shaped nasal interface tube (1005), oblique surface (1008), rear wall being a flat portion (1004)), the curved portion extending radially downward from the flat portion (the curved portion in figure 10 extends downward from the top corner of the flat portion in figure 10) and extending radially outward in a direction perpendicular to a plane in which the straight portion is disposed (see figure below). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  

    PNG
    media_image1.png
    369
    681
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal interface tube of Eaton to have a D-shaped cross section, wherein the nasal interface tube includes a flat portion and a curved portion, which form the D-shaped cross section thereof, the curved portion extending radially downward from the flat portion and extending radially outward in a direction perpendicular to a plane in which the straight portion is disposed as taught by Kooij. The skilled artisan would have been motivated to make the modification in order to reduce the impact of the patient’s exhaled air and thus reduce noise on exhalation (Kooij, Par. [0166]).
The modified device of Eaton fails to disclose each respiratory tube having a D-shaped cross section and each of the respiratory tubes having an equal or larger diameter than a diameter of a center portion of the nasal interface.
However, Winthrop teaches each of the respiratory tubes having an equal or larger diameter than a diameter of a center portion of the nasal interface (Col. 4 lines 36-39; Fig. 1-2 shows respiratory tubes (20) fitting over end (21) and nasal interface tube (14) thus, the respiratory tubes have an equal or larger diameter than the nasal interface tubes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory tubes of Eaton to have an equal or larger diameter than the nasal interface tube taught by Winthrop. The skilled artisan would have been motivated to make the modification in order to provide a friction fit between the respiratory tubes and nasal interface tube to ensure a proper seal and for the ability to remove and change the nasal interface tube. 
The modified device of Eaton fails to disclose each respiratory tube having a D-shaped cross section. 
However, Veliss teaches each respiratory tube having a D-Shaped cross section (Par. [0142]; Fig. 4-1 shows tube (42) in a D shape)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory tubes of Eaton to have a D-shaped cross section taught by Veliss. The skilled artisan would have been motivated to make the modification in order to provide a high level of comfort because patients must sleep wearing the device of hours, possibly every night for the rest of their lives, the D-shape allow as for the respiratory tubes and nasal interface to sit flat against the user’s face thus increasing comfort. In addition, therapy compliance can be improved if the patient’s bed partner is not adversely affected by the patient’s therapy and wearing the mask generally (Veliss Par. [0005]).
The modified device of Eaton does not explicitly disclose each of the two nasal prongs include a straight portion and a curved portion; the straight portion of each of the two nasal prongs extending in a same direction in which the straight portion of the nasal interface tube extends.
However, the embodiment of Fig. 22 of Kooij teach the nasal prongs including a straight portion and a curved portion; the straight portion of each of the two nasal prongs extending in a same direction (the direction being up) in which the straight portion of the nasal interface tube extends (Fig. 22 reproduced below shows a straight and curved portion, and the straight portion in a same direction as flat portion (1060) similar to flat portion of figure 10 of Kooji). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Eaton to incorporate the nasal prongs to have a straight and curved portion as taught by the embodiment of figure 22 of Kooij. The skilled artisan would have been motivated to make the modification as this is a known shape that a nasal prong can be in and thus outside of unexpected results one skilled in the art would be capable of choosing the shape of the nasal prong as a design choice in order to provide the same function. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Further the examiner notes one of ordinary skill would have been motivated to choose this design for patient comfort as discussed in [0200]. Further, it is obvious that the substitution of one known element (nasal prongs) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)


    PNG
    media_image2.png
    240
    480
    media_image2.png
    Greyscale











Regarding claim 2, the modified device of Eaton discloses from respective portions connecting to the nasal interface tube, each of the first and second respiratory tubes is formed to extend in a direction perpendicular to a direction in which the nasal interface tube extends, and perpendicular to a direction in which the nasal prongs extend from the nasal interface tube, before extending to a position corresponding to the patient’s cheeks to a position corresponding to a back upper part of the patient’s head, when the CPAP cannula device is worn by the patient (Eaton, Par. [0007]; Par. [0039]; Fig. 1 shows nasal interface tube (22) and conduit (18) perpendicular to each other after retention assembly (16); Fig. 1-2 shows nasal interface tube (22) with nasal prongs (35) extending upward, while conduits (18), (20) extend along the cheeks of patient (12) thus shown to be perpendicular; Fig. 1-2 show conduits (18) and (20) extending from nasal interface tube (22) following the cheeks of patient (12), then extending backward toward patient (12) ear’s then extending upward to the upper backside of patient (12) head). 

Regarding claim 3, Eaton as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. As modified by Kooij, the embodiment of Fig. 22 of Kooij further discloses the straight portion of each of the two nasal prongs extends radially from the nasal interface tube in a direction parallel to the flat portion of the nasal interface tube (Fig. 22 reproduced above shows a straight and curved portion, and the straight portion extending radially and parallel to a flat portion (1060) similar to flat portion of fig 10 Kooij).

Regarding claim 4, the modified device of Eaton further discloses wherein flat portions of each of the respiratory tubes (portions of 42 on left and right side of user face that are against the user’s face as shown in fig 4-1), having the D-shaped cross section, are configured to rest against the patient’s face (see figure 4-1), and
wherein the flat portion of the nasal interface tube is provided as a nasal segment flat base portion and the curved portion of the nasal interface tube is provided as a nasal segment curved portion, such that the nasal segment flat base portion is configured to rest against the patient’s face (Kooij Fig. 10, Par. [0166]; Fig. 10 shows D-shaped nasal interface tube (1005), oblique surface (1008), rear wall (1004)).

Regarding claim 5, Eaton as modified by the embodiment of Fig. 10 and Fig. 22 of Kooij further discloses each of the two nasal prongs comprises a nasal upper side length and a nasal underside length and wherein the nasal upper side length is longer than the nasal underside length (Fig. 10 and Fig. 22 shows nasal prong being curved thus the upper side is and would be longer than an under side; nasal interface tube having a flat portion (1004) and curved portion (1008)). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) 

Regarding claim 9, the modified device of Eaton further discloses a clip (Eaton, Fig. 1 conduit link (28)); flat portions of the respective two respiratory tubes (the tubes being modified by cross section of Veliss fig 4-1), having the D-shaped cross-section, are configured to rest against each other and are secured to each other by the clip (Eaton, Fig. 1 shows conduits (18) and (20) resting against each other above link (28)). The examiner notes as modified by Veliss, the flat portions would rest against each other in clip 28 of Eaton. 

Regarding claim 16, the modified device of Eaton discloses flat portions of the first and second respiratory tubes and the flat portion of the nasal interface tube form an aligned continuous flat surface configured to rest against the patient's face (Eaton, Fig. 1-2 shows conduits (18) and (20) and nasal interface tube (22) aligned in a continuous manner on a patient’s face). As modified by cross section of Veliss (see figure 4-1) and fig 10 of Kooji (these flat surfaces would be aligned along the patient’s face).

Regarding claim 19, the modified device of Eaton further discloses the flat portion of the nasal interface tube is configured to rest against a patient's upper lip (Eaton, Fig. 1 shows nasal interface tube on the upper lip of Patient (12)) (as modified by cross-section of fig 10 of Kooji this would rest against a patient’s upper lip).

Regarding claim 21, the modified device of Eaton further discloses a curved portion of the nasal interface tube extends bulbously and downwardly from the flat portion of the nasal interface tube (Kooij, Par. [0166]; Fig. 10 shows D-shaped nasal interface tube (1005), oblique surface (1008), rear wall (1004) thus extending bulbously downward).

Regarding claim 25, the modified device of Eaton does not explicitly disclose the nasal interface tube to have a diameter in the range of 7.5-12mm.
However, Kooij teaches the nasal interface tube to have a diameter in the range of 7.5-12 mm (Kooij, Par. [0137] disclose the nasal interface tube to be about 10mm which falls within the claimed range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal interface tube of Eaton to have a diameter in the range of 7.5-12mm taught by Kooij. The skilled artisan would have been motivated to make the modification in order to ensure the nasal interface tube will fit on the upper lip of a patient. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 26, the modified device of Eaton further discloses respective portions of each of the two nasal prongs, which are connected to the nasal interface tube extend in a direction parallel to the flat base portion of the nasal interface tube. (Fig. 22 reproduced above shows a straight and curved portion, and the straight portion extending radially and parallel to a flat portion (1060) similar to flat portion of fig 10 Kooji)

Regarding claim 29, the modified device of Eaton as modified by Veliss further discloses the D-shaped cross section of the respiratory tubes with a straight section joined by a curved section (Veliss: Par. [0142]; Fig. 4-1 shows tube (42) in a D shape having a straight portion) (Veliss Par. [0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Fig. 10 of Kooij (U.S. Pub. 2011/0067704) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of Fig. 29 of Kooij.
Regarding claim 10, the modified device of Eaton does not explicitly disclose the nasal interface is indented in between the nasal prongs.
However, Kooij Fig. 29 discloses the nasal interface having an indent between the nasal prongs (Kooij, Fig. 29 notch (10c)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton to incorporate an indent between the nasal prongs as taught by the embodiment of figure 29 of Kooij. The skilled artisan would have been motivated to make the modification in order for the patient to have their nose rest comfortably on the nasal interface tube as notch 10c accommodates the nasolabial ridges [0136].

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Fig. 10 of Kooij (U.S. Pub. 2011/0067704) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of Wood (U.S. Pat. 6,776,162)
Regarding claim 11, the modified device of Eaton does not disclose a first transitioning segment and a second transitioning segment, wherein the first transitioning segment connects the nasal interface tube on one end to the first respiratory tube, and the second transitioning segment connects the nasal interface tube on the other end to the second respiratory tube, and wherein each of the first and second transitioning segments have a larger diameter at one respective end thereof as compared to another respective end thereof.
However, Wood teaches a first transitioning segment and a second transitioning segment, wherein the first transitioning segment connects the nasal interface tube on one end to the first respiratory tube, and the second transitioning segment connects the nasal interface tube on the other end to the second respiratory tube, and wherein each of the first and second transitioning segments have a larger diameter at one respective end thereof as compared to another respective end thereof (Col. 6 lines 48-67; Col. 7 lines 1-14; Fig. 2a transitioning segments (20)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory tubes of Eaton to have transitioning segments taught by Wood. The skilled artisan would have been motivated to make the modification in order to prevent constriction or narrowing of the air way passage (Wood, Col. 6 lines 48-67). 

Regarding claim 13, the modified device of Eaton further discloses the nasal interface tube has either a same or different cross- sectional shape than each of the first and second respiratory tubes (Eaton, Fig. 2 conduits (18) and (20) have either a same or different cross section shape of the nasal interface tube (22)). The examiner notes at least one of these conditions are inherently met as they either have the same shape, or they do not.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Fig. 10 of Kooij (U.S. Pub. 2011/0067704) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of Selvarajan (U.S. PG Pub. 2010/0132716).
Regarding claim 22, the modified device of Eaton does not disclose the nasal prongs having a diameter in the range of 3.5 to 5.5mm. 
However, Selvarajan teaches the nasal prongs having a diameter in the range of 3.5 to 5.5mm (Par. [0032] discloses an inner diameter of the nasal nozzle to be 4mm)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Eaton to incorporate a nasal prong diameter to be between 3.5mm to 5.5mm as taught by Selvarajan. The skilled artisan would have been motivated to make the modification in order to be suitably shaped and sized to accommodate features of a child or pre adult (Selvarajan Par. [0032]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (U.S. PG. Pub. 2009/0032018) in view of Fig. 10 of Kooij (U.S. Pub. 2011/0067704) in view of Winthrop (U.S. Pat. 5,682,881) in view of Veliss (U.S. Pub. 2010/0018534) in further view of Fig. 22 of Kooij (U.S. Pub. 2011/0067704) as applied to claim 1, in further view of fig 7. of Kooij (U.S. Pub. 2011/0067704).
Regarding claim 28, the modified device of Eaton as modified by Veliss discloses the D-shaped cross section of the respiratory tubes (Veliss: Par. [0142]; Fig. 4-1 shows tube (42) in a D shape).
The modified device of Eaton does not explicitly disclose the D-shape tube has two parallel straight sections joined by a curved section.
However figure 7 of Kooji teaches a D-shaped cross-section that includes two parallel straight sections (top and bottom straight sections) joined by a curved section (left side of figure 7) (see figure 7). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Eaton to have the respiratory tubes having two parallel straight sections joined by a curve as taught by Kooij since this is a known shape for minimizing projection from the patient’s face [0163]. Further, it is obvious that the substitution of one known element (cross-section) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 30, the modified device of Eaton as modified by Veliss further discloses the D-shaped cross section of the respiratory tubes (Veliss: Par. [0142]; Fig. 4-1 shows tube (42) in a D shape). Veliss does not explicitly disclose this cross-section being a half-circle shape on top of a rectangular shape. 
	However, figure 7 of Kooji teaches a D-shaped cross-section including a rectangular shape on top of a half-circle shape. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  
The skilled artisan would have been motivated to alter the cross-section to include a rectangular shape on top of a half-circle shape as taught by Kooij since this is a known shape for minimizing projection from the patient’s face [0163]. Further, it is obvious that the substitution of one known element (cross-section) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Response to Arguments
Applicant’s argument, filed 2/04/2022, with respect to the claims have been considered, but they are not persuasive.
	Applicant’s representative states that Kooij fails to disclose (1) the nasal prongs comprise a straight portion which extends in a same direction as a flat portion of the D-shaped cross-section thereof, and (2) that the D-shaped cross-section is curved outward on a bottom portion thereof. The examiner first notes that the claim language in instant claim 1 is unclear (please see 112b rejections set forth above). However, it is the examiner’s position that the prior art of Kooij does disclose the claimed limitations. First, the examiner takes the position that “a same direction” can simply mean “up”. Thus in this interpretation both straight portion and flat portions extend upward. Alternatively, Fig. 22 reproduced above shows a straight and curved portion, and the straight portion extending radially and parallel to a flat portion (1060) similar to flat portion of fig 10 Kooji. Regarding (2), the claim recites “the curved portion extending radially downward from the flat portion”. As noted in the 112b rejections this has been interpreted as the curved portion extending downward from the flat portion. the curved portion in figure 10 The curved portion in Kooji extends downward from the top corner of the flat portion in figure 10, thus meets the claimed limitations.
	Regarding claim 26, Applicant’s representative asserts that Kooij fails to disclose the nasal prong which connects to the analogous nasal interface tube extends in a direction parallel to a flat portion thereof. The examiner respectfully disagrees. Fig. 22 of Kooij reproduced above shows a straight and curved portion, and the straight portion extending radially and parallel to a flat portion (1060) similar to flat portion of fig 10 Kooji.
Regarding claims 28-30, Kooij teaches the claimed shape. It is a known shape for minimizing projection from the patient’s face [0163]. Further, it is obvious that the substitution of one known element (cross-section) for another yields predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785